                                        








            

Exhibit 10.3
January 3, 2012






Julio A. Portalatin
[Address]
[City, State Zip Code]




Subject:    Offer of Employment


Dear Julio:


We are pleased to confirm our offer of employment to join Mercer, Inc.
(“Mercer”) as its President and Chief Executive Officer. This position currently
reports to the Group President and Chief Operating Officer of Marsh & McLennan
Companies, Inc. (“Marsh & McLennan Companies”, and together with its
subsidiaries and affiliates, the “Company”). As President and Chief Executive
Officer of Mercer, you will be an executive officer of the Company as of your
start date, and the Marsh & McLennan Companies Board of Directors will ratify
your status as an officer of the Company at its first meeting following your
start date. This position is located in New York, NY. As we have discussed, your
start date is expected to be on or around February 1, 2012.


1.
Duties and Responsibilities



You will devote all of your attention and time during working hours to the
affairs and business of Mercer and the Company and use your best efforts to
perform such duties and responsibilities as shall be reasonably assigned to you
and are consistent with your position. In addition, you agree to serve, without
additional compensation, as an officer and director for any member of the
Affiliated Group. For purposes of this letter agreement, the term “Affiliated
Group” means Marsh & McLennan Companies and any corporation, partnership, joint
venture, limited liability company, or other entity in which Marsh & McLennan
Companies has a 10% or greater direct or indirect interest. You may not serve on
corporate, civic or charitable boards or committees without the prior written
consent of Marsh & McLennan Companies.
    
2.
Compensation and Benefits



Your compensation and benefits will be as set forth below and in Exhibit A.


a.
Annual Base Salary: You will receive an annual base salary of the amount set
forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary includes
compensation for all time worked, as well as appropriate consideration for sick
days, personal days, and other time off. Your compensation will be considered
for adjustment in succeeding years as part of the Company’s normal performance
management process.






    

--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 2


b.
Vacation: You will be entitled to 5 weeks of vacation annually, prorated in your
first year, in accordance with our Company policy.



c.
Annual Bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary. Except as provided in this paragraph
and in Section 3(a), to qualify for an annual bonus, you must remain
continuously and actively employed by the Company, without having tendered a
notice of resignation, through the date of the bonus payment. The annual bonus
shall be paid no later than March 15 of the year following the year for which
such bonus is earned. In the event of your Permanent Disability (as defined
below) or death, the Company shall pay you (or your estate in the case of death)
a prorated target annual bonus for the year in which your termination occurs
based on the portion of the year elapsed as of the date of your termination. Any
such bonus amount shall be paid within 30 days of your death. In the event of
your Permanent Disability, your prorated annual bonus payment is conditioned
upon, and subject to, your execution and delivery to the Company within 30 days
of the date of such event a valid confidential waiver and release of claims
agreement (including restrictive covenants) in a form satisfactory to the
Company (the “Release”) and such Release has become irrevocable as provided
therein (the “Release Date”). Payment of any such annual bonus amount shall then
be paid within 30 days following the Release Effective Date.



As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by Marsh & McLennan Companies’ disability carrier for the
primary long-term disability plan or program applicable to you because of your
employment with the Company) that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


d.
Annual Long-Term Incentive Compensation: You are eligible to participate in
Marsh & McLennan Companies’ long-term incentive program with a target long-term
incentive compensation award as set forth on Exhibit A. Long-term incentive
awards are discretionary and are governed by terms and conditions approved by
the Compensation Committee of the Marsh & McLennan Companies Board of Directors
(“Compensation Committee”) as set forth in the award agreement and in Marsh &
McLennan Companies’ 2011 Incentive and Stock Award Plan (or any successor plan
under which the long-term incentive award

is granted). In accordance with Company practice, you may be required to enter
into a “Restrictive Covenants Agreement” in connection with the grant.


e.
Cash Make-up Award: You will receive a cash make-up award as set forth herein
and on Exhibit A. The cash make-up award is subject to your providing the
Company with documentation in respect of the forfeiture of compensation from
your former employer in an amount at least equal to the value of the make-up
award under this Section 2(e). You agree to provide the Company with a copy of
any written termination agreement between you and your former employer and to
use reasonable efforts, consistent with your




--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 3


employment with the Company, to cause your former employer to pay or distribute
compensation subject to the make-up award under this Section 2(e). If, within
your first year of employment, you voluntarily terminate your employment with
the Company or your employment is terminated for cause (as defined in the Senior
Executive Severance Plan (as defined below) which is in effect at the time of
your termination), the net amount of the cash bonus already paid to you will
become immediately payable by you to the Company.
 
f.
Deferred Stock Unit Sign-on Award: No later than at the next regularly scheduled
meeting of the Compensation Committee after you join the Company, you will be
recommended for an award of deferred stock units (“DSU") as set forth on Exhibit
A. Once approved, awards are granted on the first calendar day of the month
following your start date (or the first calendar day of the month following the
approval, if later). Your award will be converted from the dollar value of the
grant into DSUs based upon the average of the high and low sales prices of a
share of Marsh & McLennan Companies common stock on the New York Stock Exchange
one trading day prior to the effective date of the grant. The DSUs will vest on
15th of the month in which the third anniversary of the grant date occurs,
subject to your continued employment, and will be subject to standard terms and
conditions approved by the Compensation Committee as set forth in the award
agreement and in Marsh & McLennan Companies’ 2011 Incentive and Stock Award Plan
(or any successor plan under which the award is granted). In accordance with
Company practice, you will be required to enter into a “Restrictive Covenants
Agreement” in connection with the grant. You will receive additional information
regarding these DSUs, including the terms and conditions of the award, shortly
after the award is granted.



g.
Benefit Programs: You and your eligible family members will have the opportunity
to participate in the employee benefit plans, policies and programs provided by
the Company on such terms and conditions as are generally provided to similarly
situated employees of the Company. These plans may include retirement, savings,
medical, life, disability, and other insurance programs as well as an array of
work/life effectiveness policies and

programs. Please be aware that nothing in this letter agreement shall limit
Marsh & McLennan Companies’ ability to change, modify, cancel or amend any such
policies or plans. In addition, you will be eligible to participate in the Marsh
& McLennan Companies Executive Financial Services Program, as in effect from
time to time. We advise you to visit our benefits website
(www.mmcpeoplelink.com) for a review of our benefit programs. Additional
material regarding these programs will be available at your Company information
session, the details of which will be sent to you under separate cover.


3.
Termination of Employment



a.
You will be designated as a “Key Employee” under the Marsh & McLennan Companies,
Inc. Senior Executive Severance Pay Plan (the “Senior Executive Severance
Plan”). In the event that your employment with the Company terminates for any
reason, the Senior Executive Severance Plan in effect at the time of your
termination will exclusively govern




--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 4


the terms under which you may be eligible to receive severance and/or other
transition benefits from the Company. In the event that the reason for your
termination of employment entitles you to receive severance benefits under
Article 5 of the Senior Executive Severance Plan, the Company shall also pay you
the earned annual bonus, if any, for the calendar year that preceded your
termination to the extent not theretofore paid.


Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.


During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform Marsh & McLennan
Companies if you are asked to participate in any Proceeding or to assist in any
investigation of any member of the Affiliated Group. In addition, you agree to
provide such services as are reasonably requested by the Company to assist any
successor to you in the transition of duties and responsibilities to such
successor. Following the receipt of reasonable documentation, the Company agrees
to reimburse you for all of your reasonable out-of-pocket expenses associated
with such assistance. Your request for any reimbursement, including reasonable
documentation, must be submitted as soon as practicable and otherwise consistent
with Company policy. In any event, your request for a taxable reimbursement,
including reasonable documentation, must be submitted by the October 31st of the
year following the year in which the expense is incurred. The Company will
generally reimburse such expenses within 60 days of the date they are submitted,
but in no event will they be reimbursed later than the December 31st of the year
following the year in which the expense is incurred.

4. Restrictive Covenants


You have advised us that you have not entered into any employment,
non-competition, non-poaching of employees, non-solicitation of employees or
business (clients or prospects) or non-acceptance or non-servicing of business
(clients or prospects) agreement with any former or current employer or any
other agreement that may in any way restrict your ability to accept and perform
the position offered to you (a "Restrictive Agreement"). As a condition of
accepting our offer of employment, you represent that:





--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 5    


(i) you are not a party to any Restrictive Agreement; and
(ii) you will not directly or indirectly , retain, take, share, disseminate,
disclose or utilize, any information, documents or other materials, in any form
(electronic or paper), from any current or former employer.


Please acknowledge your understanding and acceptance of these representations
and conditions of your employment by separately initialing and dating this
Section here
_/s/ JAP _____.


5. “At-Will Employment”


Nothing stated in this letter agreement nor in any of our prior conversations
constitutes, or may be construed as, a commitment to, or contract of or for,
employment for any specific duration. Your employment with the Company will be
“at-will,” which means that you may leave the Company, or the Company may
require you to leave its employ, for any reason, or no reason, at any time,
except as otherwise provided by law. This at-will relationship will remain in
effect throughout your employment with the Company and any of its successors,
affiliates or related entities. Your at-will status may only be modified by a
specific, express, written employment contract which is signed by you and an
authorized executive of the Company.


6. Code of Conduct & Ethics


As a condition of our offer of employment, as well as your continued employment
by the Company, you must read, understand and abide by all applicable Marsh &
McLennan Companies, Inc. compliance policies found on the Marsh & McLennan
Companies’ compliance website (www.compliance.mmc.com), as updated from time to
time, including but not limited to The Marsh & McLennan Companies Code of
Conduct, The Greater Good.  You must complete any required online compliance
training for your position within 30 days of your start date or within 30 days
after it becomes available. In addition, you understand that you must complete
any and all additional compliance training that the Company determines is
appropriate for your position during the course of your employment.


7. Credentialing


The Company supports continuing professional education. If you hold a
professional license or certification, you acknowledge that you understand the
obligations and the specific code of professional ethics associated with this
license or certificate and agree to perform your duties in accordance with these
standards. In addition, you acknowledge your responsibility to maintain any
job-related licenses or certificates in accordance with the requirements issued
by the applicable regulatory body or bodies. The Company agrees to reimburse you
for the fees you incur during your employment with the Company in maintaining
such licenses or certificates applicable to your position. You must submit your
fees within 60 days after the date



--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 6


they are incurred. The Company will generally reimburse such fees within 60 days
of the date they are submitted, but in no event will they be reimbursed later
than December 31st of the year following the year in which the fee was incurred.


8. Pre-employment Requirements

Please note that this letter agreement and your continued employment by the
Company are contingent upon the satisfactory completion of reference and
background checks and the submission of proper authorization to work in the
United States. Please also be aware that once you advise us that you have
resigned from your current position, current employer information will be
verified as part of this process. You will not be able to begin work until we
have satisfactorily completed these pre-employment requirements. An application
for employment and a Fair Credit Reporting Act Disclosure and Authorization
Statement are enclosed and must be returned to Orlando Ashford at 1166 Avenue of
the Americas, New York, NY 10036.


9. Miscellaneous


a.    Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, postage prepaid,
or (iv) such other method of delivery as provides a written confirmation of
delivery. Notice to the Company shall be directed to:


Peter J. Beshar
Executive Vice President & General Counsel
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036


Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
b.    Assignment of this Agreement. This letter agreement is personal to you and
shall not be assignable by you without the prior written consent of Marsh &
McLennan Companies. This letter agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns. Marsh &
McLennan Companies may assign this letter agreement, without your consent, to
any member of the Affiliated Group or to any other respective successor (whether
directly or indirectly, by agreement, purchase, merger, consolidation, operation
of law or otherwise) to all, substantially all or a substantial portion of the
business and/or assets of Mercer or the Company, as applicable. If and to the
extent that this letter agreement is so



--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 7


assigned, references to “Mercer” or the “Company” throughout this letter
agreement shall mean Mercer or the Company as hereinbefore defined and any
successor to its business and/or assets as applicable.


c. Merger of Terms. This letter agreement supersedes all prior discussions and
agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein.


d. Indemnification. The Company shall indemnify you to the extent permitted by
its bylaws with respect to the work you have performed for, or at the request
of, the Company or any member of the Affiliated Group (as such term is defined
in Section 1 above) during the term of this letter agreement.


e. Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of Marsh & McLennan Companies.


f. Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof, in any action or proceeding arising
out of or relating to this letter agreement or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.


g. Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this letter agreement are not part of the provisions of this
letter agreement and will have no force or effect.


h. Section 409A. The provisions of this paragraph will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this paragraph, to
the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement in order to avoid or limit



--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 8


the imposition of any such taxes, interest or penalties, while maintaining to
the maximum extent practicable the original intent of the applicable provisions.
This paragraph does not guarantee that you will not be subject to taxes,
interest or penalties under Section 409A with respect to compensation or
benefits described or referenced in this letter agreement.


Furthermore and notwithstanding any provision of this letter agreement to the
contrary, to the extent necessary to avoid the imposition of taxes, interest and
penalties on you under Section 409A, if at the time of the termination of your
employment you are a “specified employee” (as defined in Section 409A), you will
not be entitled to any payments upon termination of employment until the first
day of the seventh month after the termination of employment and any such
payments to which you would otherwise be entitled during the first six months
following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.


i. Withholding Requirements. All amounts paid or provided to you under this
letter agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.


j. Other Required Agreements. The effectiveness of this letter agreement is
conditioned on your execution of the enclosed Confidentiality Agreement and
Non-Competition and Non-Solicitation Agreement. You agree that the benefits
provided in this letter agreement, as well as your continued employment,
constitute sufficient consideration for your execution of the Confidentiality
Agreement and Non-Competition and Non-Solicitation Agreement.


On your first day, please report to, Orlando Ashford, Chief Human Resources and
Communications Officer, at 1166 Avenue of the Americas, 44th Floor at 9 a.m.
Please provide him with any necessary documents as described below, including a
copy of a recent pay stub to verify your previous salary.


Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me on or before January
9, 2012, along with your completed employment application (if not already
submitted), your completed Fair Credit Reporting Act Disclosure and
Authorization Statement, your signed Confidentiality Agreement and your signed
Non-Competition and Non-Solicitation Agreement, in the enclosed self-addressed
envelope.









--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 9


Sincerely,




/s/ Daniel S. Glaser                
Daniel S. Glaser
Group President and Chief Operating Officer
Marsh & McLennan Companies, Inc.






Accepted and Agreed:




/s/ Julio A. Portalatin        
(Signature)    




                
(Date)





--------------------------------------------------------------------------------










January 3, 2012
Julio A. Portalatin
Page 10
Exhibit A




 

Annual Base Salary
$850,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Anticipated target bonus of $1,500,000
commencing with the 2012 performance year (awarded in 2013). Actual bonus may
range from 0% - 200% of target, based on achievement of performance objectives
related to your performance, Mercer’s performance and/or Marsh & McLennan
Companies’ performance as Marsh & McLennan Companies may establish from time to
time. Notwithstanding the foregoing, the actual bonus for the 2012 performance
year will be no less than $1,500,000.
Annual Target Long-Term Incentive Opportunity
Except as provided in this paragraph, long-term incentive awards are
discretionary. Anticipated target grant-date value of $1,750,000.
Notwithstanding the foregoing, the grant-date value of each award made in 2012
and 2013 will be no less than $1,750,000.


Cash Make-Up Award
Cash make-up award of $1,700,000. This cash award will vest and be paid to you
as follows: one-half of the award within 30 days following your start date and
one-half of the award on the first anniversary of your start date; provided that
you remain continuously and actively employed by the Company, without having
tendered a notice of resignation, through the date of each payment.


Deferred Stock Unit Sign-on Award
Deferred Stock Units (DSUs) with a grant date value of $500,000.










